                                                                                              FILED
                                                                                      2019 Jul-12 AM 09:49
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

EMMERSON A. GATEWOOD,                       )
                                            )
      Plaintiff,                            )
                                            )
vs.                                         ) Case No. 2:18-CV-1512-CLS-GMB
                                            )
JEFFERSON S. DUNN, et al.,                  )
                                            )
      Defendants.                           )

                           MEMORANDUM OPINION

      The magistrate judge filed a report on May 20, 2019, recommending that

defendants’ motion for summary judgment be granted, and that this action be

dismissed with prejudice. (Doc. 24). Although the magistrate judge advised plaintiff

of his right to file specific written objections within fourteen (14) days, no objections

have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the court

file, including the report and recommendation, the magistrate judge’s report is hereby

ADOPTED and the recommendation is ACCEPTED. Therefore, defendants’ motion

for summary judgment will be granted, and all of plaintiff’s claims will be dismissed.

      A separate Final Judgment will be entered.
DONE this 12th day of July, 2019.


                                      ______________________________
                                      United States District Judge




                                -2-
